DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Information Disclosure Statement
The IDSs submitted on 23 JUL 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Drawings 
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s): The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claim 1, a first level (REFERENCE CHARACTER?), a second level (REFERENCE CHARACTER?); Claim 2, said first level comprises alignment marks; Claim 5, said first level comprises third transistors (REFERENCE CHARACTER?) and fourth transistors (REFERENCE CHARACTER?); Claim 7, said first level comprises a memory array, and wherein said second level comprises control circuits; Claim 8, a first level (REFERENCE CHARACTER?), said first level comprises third transistors (REFERENCE CHARACTER?), a second level, said second level comprising second transistors (REFERENCE CHARACTER?); Claim 9, said first level comprising alignment marks; Claim 10, said first level comprises third and fourth transistors (REFERENCE CHARACTERS?); Claim 12, a second level (REFERENCE CHARACTER?); Claim 14, said first level comprises a periphery circuit to control said array of memory cells; Claim 15, a first level (REFERENCE CHARACTER?), a second level (REFERENCE CHARACTER?); and Claim 19, said first level comprises a periphery circuit to control said array of memory cells.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
The 16 DEC 2021 amendments to claims 5 and 10 obviate the objections noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 16 DEC 2021 amendments to claims 2, 3, 9, 13, 15, 16, and 18 overcome the pre-AIA  35 U.S.C. 112(first paragraph) rejections noted in the previous Office action.
The 16 DEC 2021 amendments to claim 16 overcome the 35 U.S.C. 112 (pre-AIA ), fourth paragraph, rejection noted in the previous Office action.
See prior Office action for a quotation of pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1, 2, 5, 7-10, 14-16, and 19 describe, inter alia, “first level”. The description renders claims 1, 2, 5, 7-10, 14-16, and 19 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 1, 2, 5, 7-10, 14-16, and 19. To be clear, structural details of the described portion do not exist and one having ordinary skill in the art would be unable to reasonably interpret the “first level”. For example, where does the “first level” start and end. See objections to drawings supra. Does the first level include: transfer layer; alignment marks; a first layer and a second layer having first interconnections; a memory array; third and fourth transistors; first single crystal transistors; trench capacitors; logic circuits; circuits to transfer data to be written into memory cells; SerDes circuits or connection contacts to communicate with external devices; an overlaying second level; bond regions disposed between the first level and second level? Cf. intrinsic evidence at paragraphs [0004]-[0006].
Claims 1, 7, 8, and 15 recite, inter alia, “second level”. The recitation renders claims 1, 7, 8, and 15 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of the noted claims. To be clear, structural details of the “second level” do not exist and one having ordinary skill in the art would be unable to reasonably interpret the “second level”. For example, where does the “second level” start and end. See objections to drawings supra. Does the second level include: transfer layer; alignment marks; a first layer and a second layer having first interconnections; a memory array; third and fourth transistors; first single crystal transistors; trench capacitors; logic circuits; circuits to transfer data to be written into memory cells; SerDes circuits or connection contacts to communicate with external devices; an overlaying (third) level; bond regions disposed between the first level and second level? Cf. intrinsic evidence at paragraphs [0004]-[0006].
Claim Rejections - 35 USC § 102/103
See prior Office action for quotations of pre-AIA  35 U.S.C. 102 and 103.
Claim 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(e) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Or-Bach et al. (US 20110108888; below, “Or-Bach” – previously cited) as evidenced in or in view of Sadaka et al. (US 20120013013; below, “Sadaka” – previously cited). MPEP § 2143(A)-(G).
RE 1, insofar as definite, Or-Bach, in Figs. 1 to 149, especially Figs. 8-8I, 82A-82G, Fig. 110J, Figs. 113A-113B, and related text, e.g., Abstract, paragraphs [0001] to [1108], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:

    PNG
    media_image1.png
    489
    587
    media_image1.png
    Greyscale


a first level comprising a first single crystal layer, said first level comprising first transistors (e.g., Abstract, [0304], [0700], [1069]), wherein said first transistors (e.g., Abstract, [0304], [0700], [1069]) each comprise a single crystal channel (e.g., claims 1, 9, 10, 18-20, 28, 30);
first metal layers (e.g., [0237], 5910) interconnecting at least said first transistors (e.g., Abstract, [0304], [0700], [1069]); and
a second level comprising a second single crystal layer (e.g., Abstract, claims 1, 10, 20, 29, and 30), said second level comprising second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), wherein said second level overlays said first level, wherein said second level is bonded to said first level, wherein said bonded comprises oxide to oxide bonds (e.g., [0280], [0300], [0358], [0607], [1049], Fig 82C), wherein said bonded comprises metal to metal bonds (e.g., [1049], [1054], [1057]), and
wherein through said first metal layers (e.g., [0237], 5910) power is provided (e.g., [0782], [0783]) to at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1108], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
It would have been obvious to one of ordinary skill in the art to modify Or-Bach as taught by embodiments of Or-Bach and/or Sadaka. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Moreover, the modification may result in a device in which metal-to-metal and oxide-to-oxide bonding processes may be performed at low temperatures, i.e., less than about 400°C, and thus, avoid damage to the device (cf. Sadaka [0054]). Finally, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill … would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, insofar as definite, Or-Bach discloses the device according to claim 1, wherein said first level comprises alignment marks, and wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are aligned to said alignment marks with a greater than 2 nm and less than 400 nm alignment error (e.g., [0283], [0312], [0340], [1095], [1102]).
RE 3, insofar as definite, Or-Bach discloses the device according to claim 1, wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) each comprise two side-gates (e.g., [0332], [0333], [0353]).
RE 4, insofar as definite, Or-Bach discloses the device according to claim 1, wherein at least one of said first transistors (e.g., Abstract, [0304], [0700], [1069]) controls power delivery (e.g., [0289], [0782]) to at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28).
RE 5, insofar as definite, Or-Bach discloses the device according to claim 1, wherein said first level comprises third transistors and fourth transistors, wherein said fourth transistors are overlying said third transistors, and wherein said third transistors and said fourth transistors are self-aligned, being processed following a same lithography step (e.g., [0274], [0283], [0306], [0323], [0678], [0722], claims 19, 20).
RE 6, insofar as definite, Or-Bach discloses the device according to claim 1, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprises hafnium oxide (e.g., [0315], [0362], [0631], [0648]).
RE 7, insofar as definite, Or-Bach discloses the device according to claim 1, wherein said first level comprises a memory array, and wherein said second level comprises control circuits for said memory array (e.g., [0416], [0421], [0437], [0453], [0461], [0464], [0519]).
RE 8, insofar as definite, Or-Bach, in Figs. 1 to 149, especially Figs. 8-8I, 82A-82G, Fig. 110J, Figs. 113A-113B, and related text, e.g., Abstract, paragraphs [0001] to [1108], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first level comprising a first single crystal layer, said first level comprising first transistors (e.g., Abstract, [0304], [0700], [1069]), wherein said first transistors (e.g., Abstract, [0304], [0700], [1069]) each comprise a single crystal channel (e.g., claims 1, 9, 10, 18-20, 28, 30);
first metal layers (e.g., [0237], 5910) interconnecting at least said first transistors (e.g., Abstract, [0304], [0700], [1069]); and
a second level comprising a second single crystal layer (e.g., Abstract, claims 1, 10, 20, 29, and 30), said second level comprising second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), wherein said second level overlays said first level, wherein said second level is bonded to said first level, wherein said bonded comprises oxide to oxide bonds (e.g., [0280], [0300], [0358], [0607], [1049], Fig 82C), wherein said bonded comprises metal to metal bonds (e.g., [1049], [1054], [1057]), and wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) is capable of driving a signal to an external device (e.g., [0890]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Sadaka. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Moreover, the modification may result in a device in which metal-to-metal and oxide-to-oxide bonding processes may be performed at low temperatures, i.e., less than about 400°C, and thus, avoid damage to the device (cf. Sadaka [0054]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 9, insofar as definite, Or-Bach discloses the device according to claim 8, wherein said first level comprises alignment marks, and wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are aligned to said alignment marks with a greater than 2 nm and less than 400 nm alignment error (e.g., [0283], [0312], [0340], [1095], [1102]).
RE 10, insofar as definite, Or-Bach discloses the device according to claim 8, wherein said first level comprises third transistors and fourth transistors, wherein said fourth transistors are overlying said third transistors, and wherein said third transistors and said fourth transistors are self-aligned, being processed following a same lithography step (e.g., [0274], [0283], [0306], [0323], [0678], [0722], claims 19, 20).
RE 11, insofar as definite, Or-Bach discloses the device according to claim 8, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprises hafnium oxide (e.g., [0315], [0362], [0631], [0648]).
RE 12, insofar as definite, Or-Bach discloses the device according to claim 8, wherein at least one of said first transistors (e.g., Abstract, [0304], [0700], [1069]) is capable of operating with a first voltage as a maximum operating first voltage, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) is capable of operating with a second voltage as a maximum operating second voltage, and wherein said second voltage is much greater than said first voltage (e.g., [0031], [0240]).
RE 13, insofar as definite, Or-Bach discloses the device according to claim 8, wherein each of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are horizontally oriented (e.g., [0311], [0355], [0420], claims 5, 14, 24, 34), and wherein each of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprise two side gates (e.g., [0332], [0333], [0353]).
RE 14, insofar as definite, Or-Bach discloses the device according to claim 8, wherein said device comprises an array of memory cells, wherein a plurality of said memory cells comprise at least two of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), and wherein said first level comprises a periphery circuit to control said array of memory cells (e.g., [0549], [0575], [0576]).
RE 15, insofar as definite, Or-Bach, in Figs. 1 to 149, especially Figs. 8-8I, 82A-82G, Fig. 110J, Figs. 113A-113B, and related text, e.g., Abstract, paragraphs [0001] to [1108], claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first level comprising a first single crystal layer, said first level comprising first transistors (e.g., Abstract, [0304], [0700], [1069]), wherein said first transistors (e.g., Abstract, [0304], [0700], [1069]) each comprise a single crystal channel (e.g., claims 1, 9, 10, 18-20, 28, 30); first metal layers (e.g., [0237], 5910) interconnecting at least said first transistors (e.g., Abstract, [0304], [0700], [1069]); and
a second level comprising a second single crystal layer (e.g., Abstract, claims 1, 10, 20, 29, and 30), said second level comprising second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), wherein said second level overlays said first level, wherein said second level is bonded to said first level, wherein said bonded comprises oxide to oxide bonds (e.g., [0280], [0300], [0358], [0607], [1049], Fig 82C), wherein said bonded comprises metal to metal bonds (e.g., [1049], [1054], [1057]), wherein said first level comprises alignment marks, and wherein said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are aligned to said alignment marks with a greater than 2 nm and less than 400 nm alignment error (e.g., [0283], [0312], [0340], [1095], [1102]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach, e.g., Abstract, paragraphs [0001] to [1161], figures, claims, 12/423,214, 12/577,532, 12/706,520, 12/792,673, 12/847,911, 12/859,665, 12/900,379, and noted publications, the contents of which are incorporated by reference, and/or Sadaka, in FIG. 6 and related text, e.g., Abstract, paragraphs [0001] to [0092], especially, [0051]-[0054], claims, teach the requisite elements.
It would have been obvious … to modify Or-Bach as taught by embodiments of Or-Bach and/or Sadaka. This is because the modification provides a semiconductor device having superior mobile units that operate much more efficiently for a much longer time. Moreover, the modification may result in a device in which metal-to-metal and oxide-to-oxide bonding processes may be performed at low temperatures, i.e., less than about 400°C, and thus, avoid damage to the device (cf. Sadaka [0054]). Finally, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 16, insofar as definite, Or-Bach discloses the device according to claim 15, wherein said first transistors (e.g., Abstract, [0304], [0700], [1069]) are aligned to said alignment marks with a greater than 2 nm and less than 400 nm alignment error (e.g., [0283], [0312], [0340], [1095], [1102]).
RE 17, insofar as enabled and definite, Or-Bach discloses the device according to claim 15, wherein at least one of said first transistors (e.g., Abstract, [0304], [0700], [1069]) is capable of operating with a first voltage as a maximum operating first voltage, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) is capable of operating with a second voltage as a maximum operating second voltage, and wherein said second voltage is much greater than said first voltage (e.g., [0031], [0240]).
RE 18, insofar as definite, Or-Bach discloses the device according to claim 15, wherein each of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) are horizontally oriented (e.g., [0311], [0355], [0420], claims 5, 14, 24, 34), and wherein each of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprise two side gates (e.g., [0332], [0333], [0353]).
RE 19, insofar as enabled and definite, Or-Bach discloses the device according to claim 15, wherein said device comprises an array of memory cells, wherein a plurality of said memory cells comprise at least two of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30), and wherein said first level comprises a periphery circuit to control said array of memory cells (e.g., [0549], [0575], [0576]).
RE 20, insofar as enabled and definite, Or-Bach discloses the device according to claim 15, wherein at least one of said second transistors (e.g., claims 1, 9, 10, 18-20, 28, 30) comprises hafnium oxide (e.g., [0315], [0362], [0631], [0648]).
Claims 1-20 are rejected.
Remarks
The 16 DEC 2021 amendments (CLM) to claims 2, 3, 5, 9, 10, 13, 15, 16, and 18 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 16 DEC 2021 rebuttal arguments (REM pages 7-15) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Regarding the objections to the drawings, applicants assert that the not-shown claimed features would be understood by a person having ordinary skill in the art (PHOSITA). Applicants attempt to indicate where the claimed features are located, e.g., paragraphs [000155], [000195], [000286], and [000329] for “first level”, “first level comprises alignment marks” and “second level”. REM pages 8-11. The Office finds applicants’ assertion to be unpersuasive because: 1. claim terms “first level”, “first level comprises alignment marks”, and “second level” do not appear in paragraphs [000155], [000195], [000286], and [000329]; 2. paragraph [000195]’s “alignment marks of one layer” (no reference character) and “13500 alignment marks” in paragraph [000624] are not shown; 3. it is not definite that “level” is interchangeable with “layer”; 4. drawings aid the examiner in understanding the claimed invention during examination because spatial and positional relationships between components is made clear; and 5. drawings may help the public be better informed of the metes and bounds of claimed limitations. See 35 U.S.C. §113 and 37 C.F.R. 1.83(a). Accordingly, applicants’ assertion is not persuasive.
Regarding the claim rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, applicants assert that a PHOSITA would be able to: 1. practice the invention; and 2. determine the metes and bounds of the claimed invention. REM pages 12-13. As support, applicants point to various drawings, e.g., Figures 27A-H, and specifically, reference character 808 (acceptor wafer) as the “first level”. Concerning the “second level”, applicants point to Figures 27A-B. REM pages 10-11. The Office finds applicants’ assertion to be unpersuasive because the scope of the clams reciting “first level” and “second level” is not definite. According to the specification, 808 indicates a pre-processed circuits acceptor wafer. See paragraphs [000154] to [000162]. Assuming that a PHOSITA would understand that “level” may be interchanged with “acceptor wafer”, spatial and positional relationships between components remain indefinite and amenable to multiple plausible constructions. For example, are the claimed oxide to oxide or metal to metal bonds located within or outside of the “first level” and/or “second level”? Accordingly, applicants’ assertion is not persuasive.
Regarding the claim rejections under 35 U.S.C. § 102/103, applicants first assert that Or-Bach does not qualify as prior art under pre-AIA  35 U.S.C. 102, and accordingly, U.S.C. 103. Moreover, applicants state that the effective filing date (EFD) of each of claims 1-20 is fully supported by application 12970602, filed 16 DEC 2010. REM page 14. The Office finds applicants’ first assertion to be unpersuasive because the claimed invention’s EFD is subsequent to Or-Bach’s printed publication date of 12 MAY 2011. Applicants’ first assertion is not persuasive because application 12970602 does not disclose, inter alia: 1. claim terms such as, “first level”, “second level”, and “third/fourth transistors”; and 2. elected Figures 66, 68, 77 (77A-77G), and 95 (95A-95J). See 5 JUL 2021 Response to Election/Restriction. The Office notes that application 13273712 (filed 14 OCT 2011), which is a continuation-in-part (CIP) of application 12970602 and filed five months after Or-Bach’s publication date of 12 MAY 2011, includes the noted drawings as Figures 162, 164, 198A-198G, and 227A-J. To be clear, the claimed invention’s Figures 66, 68, 77 (77A-77G), and 95 (95A-95J) are first supported by application 13273712’s Figures 162, 164, 198A-198G, and 227A-J. Regarding CIP applications, applicants are reminded that: 1. only a claim having all of its limitations fully supported by the parent application’s disclosure is entitled to the parent’s earlier priority date; and 2. each claim has its own priority date, i.e., the EFD is determined on a claim-by-claim basis and not an application-by-application basis. See MPEP § 2139.01. Accordingly, applicants’ first assertion is not persuasive.
Regarding claim rejections under pre-AIA  35 U.S.C. 102(e), applicants secondly assert that Or-Bach is not “of another” because Or-Bach and the claimed (instant) invention have common inventors and a common assignee. REM page 14. Applicants’ second assertion is not persuasive because Or-Bach is an application for patent by another. Or-Bach is “by another” because Israel Beinglass, J.L. de Jong, and Paul Lim are not inventors of the claimed invention. Hence, Or-Bach is “by another” and qualifies as prior art under pre-AIA  35 U.S.C. §102(e).
In view of these remarks, applicants’ arguments vis-à-vis patentability are not persuasive and the rejections of claims 1-20 are maintained.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815